CASE NUMBER 12-17-QD2D1-CR


William   Potter                                   §§                  TWELFTH COURT OF APPEALS

          Appellant,                               §§

V.                                                 §§
The State of Texas                                 §§


                         CERTIFICATE OF SERVICE TO APPELLANT'S PRO SE

              MOTION FOR ACCESS TO RECORD AND REQUEST SERVICE TO ALL PARTIES

TO THE HONORABLE JUSTICES OF SAID COURT:
     COMES NOW William Potter, and files this certificate of service with this Honorable
Clerk Pam Estes.



                                         CERTIFICATE OF SERVICE


     This is to certify that I have forwarded this original Certificate Of Service To
Appellant's Pro Se Motion For Access To Record And Request Service To All Parties to
the Honorable Clerk Estes. In filing this certificate of service I respectfully ask
that Honorable Clerk Estes please forward a copy of this certificate of service to
the following:

                       Mr.Games   P.   Wheeler                        robert wilson

                       District Attorney                              P.O.BOX 1529

                       P.O.BOX 689                                     Qjitman, Texas 757B3

                       Quitman, Texas 75783-06B9




     EXECUTED THIS &0rt DAY
OFA/ov^/L^ ,2017.                                                   Respectfully Submitted

                                                                     JM~-       _k_

                                                                    William Potter

                                                                    12120 Savage Drive
                                                                    Midway, Texas 75B52
                                                                    #021432B3